Citation Nr: 1436916	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  06-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active military service in the Air Force from April 1955 to April 1978.  He died in February 2004; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case has been transferred to the RO in Waco, Texas.

The Board denied service connection for the cause of the Veteran's death in a July 2012 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion).  By order dated in September 2013, the Court granted the Joint Motion and remanded the matter for action consistent with its terms.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in February 2004; the immediate cause of death listed on his death certificate is metastatic lung carcinoma.  

2.  The Veteran served in a military occupational specialty (MOS) at U-Tapao Royal Thai Air Force Base (RTAFB) that would have necessitated him working near the air base perimeter.





CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran died in February 2004; the primary cause of his death was reported on the death certificate as metastatic lung carcinoma.  Pulmonary emphysema is listed as another significant condition contributing to death.  The Veteran was not service-connected for these or any other disabilities at the time of his death.

The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, she contends that service connection is warranted for the cause of his death because he himself asserted that he was exposed to Agent Orange during his service at the U-Tapao RTAFB. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The Board notes that respiratory cancers are enumerated diseases.  Id. 

VA has determined that a special consideration of herbicide exposure on a facts found or direct basis be extended to Veterans who served in the U.S. Air  Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including U-Tapao, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron.  Herbicide exposure would be conceded.  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is to provide the Veteran with information regarding herbicide use in Thailand and give the Veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the Veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The appellant's representative asserts that, by virtue of serving on or near the flight line, the Veteran worked near the base perimeter and therefore herbicide exposure should be conceded.  

The Veteran's service personnel records indicate he served at U-Tapao RTAFB with an MOS of Bomb Navigation System Technician.  Evidence in the record reflects that this MOS entailed the performance of field level maintenance of bomb navigation systems.  A June 1972 Evaluation Report of the Veteran noted that he was often called upon to repair aircraft just prior to takeoff.  A photograph of U-Tapao RTAFB shows the runway running along the perimeter of the facility, near areas of vegetation.  

The appellant submitted additional pertinent evidence after the Court's Order.  She submitted a Reference Map of U-Tapao Airfield that identifies the runway as the "flight line" and shows that the flight line was located along the perimeter of the airport.  She submitted a 1977 Air Force Occupational Survey Report (Survey Report).  Although dated after the Veteran was in Thailand, the Survey Report is significant because it makes a distinction between maintenance performed on the flight line and maintenance performed in a hanger.  It explains that the Veteran's particular position code meant that he worked at both locations.  The record also includes articles revealing that supplies of herbicide had become available for defoliation of U-Tapao in June 1972.  

Based on the foregoing, the Board finds that the Veteran's service as a Bomb Navigation System Technician at U-Tapao RTAFB does serve as a basis to concede exposure to herbicides.  The fact that the Veteran's metastatic lung cancer caused his death indicates that it was manifest to at least 10 percent disabling.  Therefore, applying the relevant law, the Board finds that the Veteran's fatal metastatic lung carcinoma was due to herbicide exposure during service and service connection for the cause of his death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


